Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACTS: JAMES G. RAKES, CHAIRMAN, PRESIDENT & CEO (540) 951-6236jrakes@nbbank.com DAVID K. SKEENS, TREASURER & CFO (540) 951-6347dskeens@nbbank.com NATIONAL BANKSHARES, INC. REPORTS FIRST QUARTER EARNINGS BLACKSBURG, VA, APRIL 27, 2017:National Bankshares, Inc. (NASDAQ Capital Market:NKSH) today announced its results of operations for the first quarter of 2017. The Company reported net income of $3.65 million for the quarter ended March 31, 2017 compared to $3.78 million at March 31, 2016. Basic earnings per share were $0.52 for the three months ended March 31, 2017 compared to $0.54 for the same period in 2016. For the first quarter, the return on average assets was 1.21% and the return on average equity was 8.20% compared to 1.28% and 8.64%, respectively, for the first quarter of 2016. At March 31, 2017, the Company had total assets of $1.24 billion, an increase of 2.60% when compared to $1.21 billion at the end of the first quarter of 2016. “The first quarter of 2017 saw improvements in several key areas, despite the low interest rate environment that continues to pressure earnings,” said National Bankshares Chairman, President & CEO James G. Rakes. “While net income was down compared to the same period in 2016, we were pleased to see steady growth in net loans, improved asset quality, and increased noninterest income. Moving forward in 2017 we remain focused on providing the highest level of personalized financial service for our customers while we pursue opportunities to grow the bank and increase profitability.” National Bankshares, Inc., headquartered in Blacksburg, Virginia, is the parent company of The National Bank of Blacksburg, which does business as National Bank, and of National Bankshares Financial Services, Inc.National Bank is a community bank operating from 26 full service offices and one loan production office throughout Southwest Virginia.National Bankshares Financial Services, Inc. is an investment and insurance subsidiary in the same trade area.The Company’s stock is traded on the NASDAQ Capital Market under the symbol “NKSH.”Additional information is available at www.nationalbankshares.com. Forward-Looking Statements Certain statements in this press release may be “forward-looking statements.”Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties.Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual Company results will not differ materially from any future results implied by the forward-looking statements.Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, competition, changes in the stock and bond markets and technology.The Company does not update any forward-looking statements that it may make. 101 Hubbard Street / Blacksburg, Virginia 24060 P.O. Box 90002 / Blacksburg, Virginia 24062-9002 540 951-6300 / 800 552-4123 www.nationalbankshares.com National Bankshares, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) ($ in thousands, except for share and per share data) March 31, 2017 March 31, 2016 December 31, 2016 Assets Cash and due from banks $ 13,654 $ 9,913 $ 13,974 Interest-bearing deposits 85,552 129,363 80,268 Federal funds sold Securities available for sale, at fair value 304,376 270,094 304,282 Securities held to maturity 133,596 144,664 134,957 Restricted stock 1,200 1,170 1,170 Total securities 439,172 415,928 440,409 Mortgage loans held for sale 608 63 478 Loans: Loans, net of unearned income and deferred fees 652,313 607,643 647,752 Less: allowance for loan losses (8,261 ) (8,107 ) (8,300 ) Loans, net 644,052 599,536 639,452 Premises and equipment, net 8,675 8,841 8,853 Accrued interest receivable 5,267 5,587 5,260 Other real estate owned 2,952 3,612 3,156 Intangible assets and goodwill 5,936 6,114 5,966 Bank-owned life insurance 23,141 22,548 22,998 Other assets 14,117 10,146 13,128 Total assets $ 1,243,126 $ 1,211,651 $ 1,233,942 Liabilities and Stockholders' Equity Noninterest-bearing deposits $ 182,750 $ 170,206 $ 171,946 Interest-bearing demand deposits 601,421 570,065 605,226 Savings deposits 99,193 92,944 96,829 Time deposits 163,116 185,296 169,441 Total deposits 1,046,480 1,018,511 1,043,442 Other borrowed funds Accrued interest payable 45 62 55 Other liabilities 13,614 13,841 12,182 Total liabilities 1,060,139 1,032,414 1,055,679 Stockholders' Equity Preferred stock, no par value, 5,000,000 shares authorized; none issued and outstanding Common stock of $1.25 par value. Authorized 10,000,000 shares; issued and outstanding, 6,957,974 shares at March 31, 2107, December 31, 2016 and March 31, 2016. 8,698 8,698 8,698 Retained earnings 181,873 175,132 178,224 Accumulated other comprehensive loss, net (7,584 ) (4,593 ) (8,659 ) Total stockholders' equity 182,987 179,237 178,263 Total liabilities and stockholders' equity $ 1,243,126 $ 1,211,651 $ 1,233,942 2 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ending ($ in thousands, except for share and per share data) March 31, 2017 March 31, 2016 Interest Income Interest and fees on loans $ 7,453 $ 7,334 Interest on federal funds Interest on interest-bearing deposits 148 162 Interest on securities - taxable 1,402 1,677 Interest on securities - nontaxable 1,235 1,311 Total interest income 10,238 10,484 Interest Expense Interest on time deposits 202 274 Interest on other deposits 826 794 Interest on borrowed funds Total interest expense 1,028 1,068 Net interest income 9,210 9,416 Provision for loan losses 59 203 Net income after provision for loan losses 9,151 9,213 Noninterest Income Service charges on deposit accounts 665 560 Other service charges and fees 69 72 Credit card fees 898 870 Trust Income 401 323 Bank-owned life insurance 143 147 Other income 328 345 Realized securities gain, net 24 Total noninterest income 2,504 2,341 Noninterest Expense Salaries and employee benefits 3,543 3,568 Occupancy and furniture and fixtures 438 477 Data processing and ATM 565 411 FDIC assessment 95 141 Credit card processing 655 622 Intangibles and goodwill amortization 31 110 Net cost of other real estate owned 29 69 Franchise taxes 322 331 Other operating expenses 1,259 955 Total noninterest expense 6,937 6,684 Income before income tax expense 4,718 4,870 Income tax expense 1,069 1,091 Net Income $ 3,649 $ 3,779 Basic net income per share $ 0.52 $ 0.54 Fully diluted net income per share $ 0.52 $ 0.54 Weighted average number of common shares outstanding Basic 6,957,974 6,957,974 Diluted 6,957,974 6,957,974 Dividends declared per share Dividend payout ratio Book value per share $ 26.30 $ 25.76 3 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended ($ in thousands) March 31, 2017 March 31, 2016 Net Income $ 3,649 $ 3,779 Other Comprehensive Income, Net of Tax Unrealized holding gain on available for sale securities net of tax of $580 and $1,802 for the periods ended March 31, 2017 and 2016, respectively 1,075 3,348 Reclassification adjustment for gain included in net income, net of tax of ($2) for the period ended March 31, 2016 (4 ) Other comprehensive income, net of tax of $580 and $1,800 for the periods ended March 31, 2017 and 2016, respectively $ 1,075 $ 3,344 Total Comprehensive Income $ 4,724 $ 7,123 4 Key Ratios and Other Data (Unaudited) Three Months Ended $ in thousands March 31, 2017 March 31, 2016 Average Balances Cash and due from banks $ 11,111 $ 11,309 Interest-bearing deposits 72,322 125,849 Securities available for sale 304,605 245,153 Securities held to maturity 134,477 149,202 Restricted stock 1,172 1,133 Mortgage loans held for sale 214 427 Gross Loans 650,464 610,979 Loans, net 641,406 601,557 Intangible assets 5,951 6,170 Total assets 1,224,870 1,188,462 Total deposits 1,032,012 1,003,136 Other borrowings Stockholders' equity 180,512 175,991 Interest-earning assets 1,167,053 1,132,925 Interest-bearing liabilities 860,928 838,943 Financial Ratios Return on average assets 1.21 % 1.28 % Return on average equity 8.20 % 8.64 % Net interest margin 3.49 % 3.66 % Net interest income-fully taxable equivalent $ 10,048 $ 10,307 Efficiency ratio 55.27 % 52.85 % Average equity to average assets 14.74 % 14.81 % Allowance for Loan Losses Beginning balance $ 8,300 $ 8,297 Provision for losses 59 203 Charge-offs (143 ) (453 ) Recoveries 45 60 Ending balance $ 8,261 $ 8,107 5 Asset Quality Data (Unaudited) $ in thousands March 31, 2017 March 31, 2016 Nonperforming Assets Nonaccrual loans $ 1,040 $ 1,901 Nonaccrual restructured loans 4,640 4,504 Total nonperforming loans 5,680 6,405 Other real estate owned $ 2,952 $ 3,612 Total nonperforming assets $ 8,632 $ 10,017 Accruing restructured loans 3,747 7,724 Loans 90 days or more past due $ 63 $ 328 Asset Quality Ratios Nonperforming assets to loans net of unearned income and deferred fees, plus other real estate owned 1.32 % 1.64 % Allowance for loans losses to total loans 1.27 % 1.33 % Allowance for loan losses to nonperforming loans 145.44 % 126.57 % Loans past due 90 days or more to loans net of unearned income and deferred fees 0.01 % 0.05 % 6
